DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/14/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. §112(b) rejection of claim 21 has been withdrawn; and (2) the 35 U.S.C. §103 rejection of claim 22 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				19-22
Withdrawn claims: 				None
Previously cancelled claims: 		1-18 and 23-26
Newly cancelled claims:			22
Amended claims: 				19, 21
New claims: 					27-28
Claims currently under consideration:	19-21, 27-28
Currently rejected claims:			19-21, 27-28
Allowed claims:				None

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19-20 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a method that includes administering a composition comprising 0.1-12 wt.% glycosylated IgG and a glycan to a mammal, which is a process that is not markedly different from the naturally occurring process of administering colostrum to a mammal through breastfeeding.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Also, the process claims are “drafted in a way that focuses on the product rather than the process steps” so “that there is no difference in substance from a product claim”.   For example, “claims to detecting naturally occurring cell-free fetal DNA (cffDNA) in maternal blood were held to be directed to the cffDNA, because the "existence and location of cffDNA is a natural phenomenon [and thus] identifying its presence was merely claiming the natural phenomena itself." Rapid Litig. Mgmt., 827 F.3d at 1048, 119 USPQ2d at 1374, (explaining the holding in Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 115 USPQ2d 1152 (Fed. Cir. 2015)).”
The claims are directed to a method that includes administering a composition comprising a nature-based product (i.e., 0.1-12 wt.% glycosylated IgG and a glycan), which is not markedly different from its closest naturally-occurring counterpart.  Gapper (Gapper et al., “Analysis of bovine immunoglobulin G in milk, colostrum and dietary supplements: a review”, 2007, Anal Bioanal Chem, vol. 389, pages 93-109) states that naturally occurring IgG in colostrum is a glycoprotein (page 94, column 1, paragraph 3), which means that it is glycosylated.  Gapper also states that colostrum contains oligosaccharides (page 94, column 2, paragraph 2), which means that colostrum contains free glycans.  Gapper also states that immunoglobulins in colostrum protect the gut mucosa against pathogenic organisms (page 93, column 2, paragraph 2; page 95, column 1, paragraph 2), which implies that the administration of the naturally-occurring glycosylated IgG increases the adherence of commensal bacteria in the GI tract of a mammal due to a lower amount of pathogenic bacteria being present.  Shah (Shah et al., “Colostrum Composition and its Importance to the Health of Animals – A Review”, 2019, Punjab University Journal of Zoology, vol. 34, no. 2, pages 197-206) states that colostrum contains 2.64%, 5.52%, 7.69%, and 6.9% IgG (page 199, column 2, paragraph 2).  Huang (Huang et al., “Quantitation of human milk proteins and their glycoforms using multiple reaction monitoring (MRM)”, 2016, Anal Bioanal Chem, vol. 409, pages 589-606) states that naturally-occurring IgG has glycans comprising combinations of mannose, galactose, N-Acetylglucosamine (corresponding to GlcNAc), fucose, and sialic acid (corresponding to NeuAc) (page 594, Fig. 2b).  There is no indication that the glycosylated IgG and glycans in the claimed method have any characteristics that are markedly different from the glycosylated IgG and glycans in the closest naturally-occurring method and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The administration of the composition as recited in the claims is a natural phenomenon using natural products that would occur in nature; thus, the claims fall within judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the method or composition as broadly claimed.  For example, there is no evidence of record of a functional difference between the glycosylated IgG and glycans in the composition of the claimed method and that of their nature-based counterparts. Consequently, the claimed method and its product is the same as its closest naturally-occurring counterpart.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared to its closest naturally-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally-occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
Thus, there is no evidence of record to indicate that the claimed method and its product are markedly different, structurally, chemically, functionally, than their closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.

Claim Rejections - 35 USC § 102
Claims 19-21 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US 2006/0233781; previously cited) as evidenced by Huang (Huang et al., “Quantitation of human milk proteins and their glycoforms using multiple reaction monitoring (MRM)”, 2016, Anal Bioanal Chem, vol. 409, pages 589-606; previously  cited).
Regarding claim 19, Pedersen teaches a method of preparing a composition comprising 0.1-10 wt.% glycosylated IgG ([0002], [0081]), which falls within the claimed concentration, that is administered orally (corresponding to formulation as chewing gum, lozenge, food, animal feed, and breast milk substitute) ([0090]-[0091]) to a mammal (corresponding to animal and human) ([0031]).  Since naturally-occurring IgG is already glycosylated as evidenced by Huang (Huang, page 590, column 1, paragraph 1), resulting in it having glycans (Huang, page 594, Fig. 2b), and Pedersen teaches further glycosylation of the naturally-occurring IgG by monosaccharides ([0069]) and a monosaccharide in the composition itself (corresponding to glucose in the animal feed supplement [0126]), the composition of Pedersen comprises glycosylated IgG, glycans, and a monosaccharide as claimed.  Since Pedersen teaches the same composition used in the method as claimed and instantly disclosed, the composition used in the reference would necessarily have the claimed ability to increase adherence of the commensal bacteria in the gastrointestinal system of a mammal.  It is noted that claim 19 is a recitation of an inherent characteristic wherein the composition used in the method of Pedersen is capable of comprising the claimed ability to increase colonization of commensal bacteria in the gastrointestinal system as a function of oral administration, as claimed and as disclosed.  Regarding method claims, when a step recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.). 
Regarding claim 20, Pedersen teaches the invention as disclosed above in claim 19, including the composition comprises glycosylated IgG ([0081]).  Since naturally-occurring IgG is already glycosylated (Huang, page 590, column 1, paragraph 1), resulting in it having glycans comprising combinations of mannose, galactose, N-acetylglucosamine (corresponding to GlcNAc), fucose, and sialic acid (corresponding to NeuAc) (Huang, page 594, Fig. 2b), Pedersen teaches that the glycan comprises sialic acid, N-acetylglucosamine, fucose, mannose, and galactose as claimed.
Regarding claim 21, Pedersen teaches the invention as disclosed above in claim 19, including the IgG is purified (corresponding to extracted) ([0081]) from a biological fluid such as a transitional milk stream, a mature milk stream (corresponding to the inclusive term “milk”) or colostrum ([0067]).  Since IgG is a whey protein (Huang, page 590, column 1, paragraph 3), Pedersen teaches that IgG is purified from a whey fraction of a transitional milk stream, a mature milk stream, or from a colostrum fraction of milk as claimed.
Regarding claim 28, Pedersen teaches the invention as disclosed above in claim 19, including the composition comprising 0.1-10 wt.% glycosylated IgG ([0002], [0081]), which overlaps the claimed concentration.

Claims 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gapper (Gapper et al., “Analysis of bovine immunoglobulin G in milk, colostrum and dietary supplements: a review”, 2007, Anal Bioanal Chem, vol. 389, pages 93-109) as evidenced by Shah (Shah et al., “Colostrum Composition and its Importance to the Health of Animals – A Review”, 2019, Punjab University Journal of Zoology, vol. 34, no. 2, pages 197-206).
Regarding claim 19, Gapper teaches a method for increasing adherence of commensal bacteria in the gastrointestinal system of a mammal (corresponding to immunoglobulins in colostrum protect the gut mucosa against pathogenic organisms) (page 93, column 2, paragraph 2; page 95, column 1, paragraph 2).  Gapper teaches that the method comprises administering to the mammal (corresponding to conferring passive immunity to ruminant neonate) (page 93, column 2, paragraph 2) a composition (corresponding to bovine colostrum) (page 94, column 2, paragraph 2) comprising glycosylated IgG (corresponding to IgG is a glycoprotein) (page 94, column 1, paragraph 3) and glycans (corresponding to oligosaccharides) (page 94, column 2, paragraph 2).  Bovine colostrum contains 2.64%, 5.52%, 7.69%, and 6.9% IgG as evidenced by Shah (page 199, column 2, paragraph 2), which fall within the claimed concentration.
Regarding claim 27, Gapper teaches the invention as described above in claim 19, including the glycan is a free glycan (corresponding to oligosaccharides) (page 94, column 2, paragraph 2).

Response to Arguments
Claim Rejections – 35 U.S.C. §101 of claims 19-20: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 19 to require that the composition contains 0.1-12 wt.% glycosylated IgG.  Applicant stated that bovine milk and human milk contain amounts of IgG that is much lower than the amount now recited in amended claim 19.  Applicant argued that claim 19 now requires administering a composition that is not a natural product (e.g., natural milk) and that the claimed method is not equivalent to the natural process of administering milk or colostrum to a mammal through breastfeeding (Applicant’s Remarks, page 3, paragraph 10 – page 4, paragraph 4, paragraph 7).
However, bovine colostrum contains glycosylated IgG in amounts of 2.64%, 5.52%, 7.69%, and 6.9% IgG (Shah, page 199, column 2, paragraph 2) as described in the 35 U.S.C. §101 rejection above.  Therefore, claim 19 still recites a natural product and natural process and the rejections of the claims are maintained as written above.

Claim Rejections – 35 U.S.C. §112(b) of claim 21: Applicant amended claim 21 to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 19-21: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued the composition of Pedersen does not increase adherence of commensal bacteria in the GI tract of a mammal as claimed due to its content of lysozyme.  Applicant stated that the composition of Pedersen is a broad spectrum antibiotic that would kill commensal bacteria and therefore, Pedersen cannot anticipate the claims.  Applicant stated that Huang does not alter this conclusion.  Applicant added new claims 27 and 28.  Applicant stated that claim 27 is patentable over Pedersen as Pedersen does not teach that the composition contains a free glycan (Applicant’s Remarks, page 5, paragraph 1 – page 6, paragraph 6; page 6, paragraphs 9-12).
However, although the composition of Pedersen may kill commensal bacteria as well as pathogenic bacteria, its composition clears the GI tract of bacteria.  Clearing of the GI tract allows for the subsequent repopulation of the GI tract with commensal bacteria that are known to naturally inhibit it.  Therefore, the method of Pedersen increases adherence of commensal bacteria in the GI tract as claimed.  Since Applicant’s arguments have been shown to be unpersuasive, the rejection of the claims are maintained as written herein.  In regard to new claims 27 and 28, claim 28 stands rejected over Pedersen as described in the rejection above while claim 27 stands rejected over Gapper as described in the rejection above.

Claim Rejections – 35 U.S.C. §103 of claim 103: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claim 22 (Applicant’s Remarks, page 6, paragraph 7-8).
The rejection of claim 22 is moot due to its cancelation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791